

	

		II

		109th CONGRESS

		1st Session

		S. 332

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Domenici (for

			 himself and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To prohibit the retirement of F–117 Nighthawk stealth

		  attack aircraft during fiscal year 2006.

	

	

		1.Prohibition on retirement of

			 F–117 Nighthawk stealth attack aircraftNo F–117 Nighthawk stealth attack aircraft

			 in use by the Air Force during fiscal year 2005 may be retired during fiscal

			 year 2006.

		

